MEMORANDUM *
The Board of Immigration Appeals had sufficient evidence to find Choy-Alvarez statutorily ineligible for asylum because his admitted conduct (carrying sealed messages for the Sendero Luminoso every two weeks for nearly two years) fits the statutory definition of having assisted or otherwise participated in the persecution of others on account of a protected ground. 8 U.S.C. § 1101(a)(42). Although Choy-Alvarez claimed no actual knowledge of the contents of the messages, he conceded to constructive knowledge of the contents by admitting that “explosions, [or] car bombs” would happen shortly after their delivery and acknowledged that it was reasonable to conclude that he had been delivering instructions to carry out acts of violence.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.